Citation Nr: 0928858	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-32 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date prior to September 4, 2003 
for the assignment of a 30 percent evaluation for residuals 
of second and third degree burns of the left lower extremity 
(scars of the left leg).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which assigned an effective date of 
September 4, 2003 for scars of the left leg.

In June 2009 argument, the representative raised the issue of 
entitlement to an increased disability rating for left leg 
scars.  This matter is referred to the RO for appropriate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A 20 percent rating was assigned for left leg scars in an 
unappealed February 1995 rating decision, effective July 29, 
1953.

3.  A claim, formal or informal, seeking an increased 
evaluation for left leg scars was not thereafter filed until 
September 4, 2003; it is not factually ascertainable that the 
left leg scars increased in severity in the year prior to the 
September 4, 2003 claim.





CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
September 3, 2003, for the grant of a 30 percent rating for 
the Veteran's scars of the left leg have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2003, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his underlying claim for an increased rating, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the Veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was not provided.  Although notice regarding the 
rating schedule and effective dates was not provided, the 
Board points out that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) determined in Hartman 
v. Nicholson, 483 F. 3d 1311 (2007) that Section 5103(a) 
notice has served its purpose once a claim has been 
substantiated.  As such, additional notice with respect to 
downstream issues such as the effective date of a grant of an 
increased rating here on appeal is not required.  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, the Board 
finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial October 2003 notice was given prior to 
the appealed AOJ decisions, dated in January 2004 and October 
2006.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer, and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The Veteran essentially contends that he is entitled to an 
effective date earlier than September 3, 2003, for the award 
of a 30 percent evaluation for his left leg scars.  The 
Veteran has not identified the effective date to which he 
believes he is entitled in this regard.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  The earliest date that it is factually ascertainable 
that an increase in disability occurred may be assigned if 
the request for an increase is received within one year from 
such date, otherwise, the date of receipt of claim must be 
assigned.  See 38 C.F.R. § 3.400(o)(2).

The applicable statutory and regulatory provisions require 
that the VA look to all communications from the appellant 
which may be interpreted as applications or claims-formal and 
informal-for benefits.  In particular, the VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

By way of background, the Veteran was awarded a 20 percent 
rating for left leg scars in an unappealed February 1995 
rating decision.  (The Veteran had previously disagreed with 
an earlier rating action, to the extent that separate ratings 
for scars of the right and left legs were not assigned.  The 
February 1995 decision awarded separate evaluations for the 
scars of each leg, and advised the Veteran that the action 
constituted a full grant of the benefits sought.  No further 
communication from the Veteran expressing an opinion to the 
contrary was received.)  The Veteran filed his instant claim 
for an increased evaluation on September 4, 2003.  There are 
no medical treatment records for the Veteran on file (or 
identified by the Veteran) contemporaneous either with the 
year prior to September 4, 2003, or even since the February 
1995 rating decision.  The most recent medical evidence of 
record includes VA examinations dated in October 2003 and 
September 2004.  There is no evidence of record to suggest 
that the Veteran's most recent request for an increased 
rating was made prior to September 4, 2003, nor has the 
Veteran contended otherwise.  In fact, the most recent 
communication to VA prior to September 4, 2003 was in 1995.  

Upon review of the evidence as outlined above, the Board 
finds that the record does not contain an earlier formal or 
informal claim for an increased rating other than the 
September 4, 2003, request following the prior final decision 
in February 1995.  As noted above, there is no clinical 
evidence to show that his disability had increased in 
severity at any point during the one year period preceding 
the September 4, 2003 request for an increased rating.

The Board has considered whether an earlier effective date is 
warranted under the provisions of 38 C.F.R. § 3.114(a)(3), 
given that the criteria for evaluating scars were amended 
effective August 30, 2002, and as the increased evaluation 
was based on a set of criteria first enacted through those 
amendments (namely, the area in square inches affected by the 
scarring).  Again, however, there is no evidence suggesting 
that the Veteran's left leg scars warranted a 30 percent 
evaluation in the year prior to the September 4, 2003, claim.  
Indeed, there is no evidence that the scars would have 
warranted a 30 percent evaluation even at the time the August 
2002 amendments were enacted.  In this regard, the last 
examination of the left leg scars prior to the recent VA 
examinations was in January 1994, at which time the scars 
were noted to encompass a total of only 61 square inches on 
the left leg. 

Thus, according to 38 U.S.C.A. § 5110(a), the effective date 
for the award of a 30 percent evaluation in this case cannot 
be earlier than the currently assigned date of September 4, 
2003.  Following the February 1995 rating decision, there is 
no evidence of record prior to September 4, 2003, suggesting 
that the left leg scars had undergone an increase in 
severity.  The date of receipt of the claim is controlling 
under the applicable law.  Although the Board is sympathetic 
to the Veteran's request, the preponderance of the evidence 
is against the Veteran's claim for an effective date earlier 
than September 4, 2003 for the assignment of a 30 percent 
evaluation for left leg scars.  The Veteran's claim must, 
therefore, be denied.






	(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than September 3, 2003, for left 
leg scars is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


